                                          Case 4:20-cv-00981-YGR Document 74 Filed 02/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALAN STRICKLAND, et al.,                            Case No. 20-cv-00981-YGR (DMR)
                                   8                    Plaintiffs,
                                                                                             ORDER ON JOINT DISCOVERY
                                   9             v.                                          LETTER
                                  10     MASAI UJIRI, et al.,                                Re: Dkt. No. 71
                                  11                    Defendants.

                                  12          The court has reviewed the parties’ joint discovery letter. [Docket No. 71.] It is plain from
Northern District of California
 United States District Court




                                  13   reading the letter that the parties have not adequately met and conferred to reach reasonable

                                  14   compromises. For example, Plaintiff asks the court to order Defendants to amend their privilege

                                  15   log while Defendants represent they are willing to do so. Id. at 2, 3. It is therefore unclear why that

                                  16   dispute is before the court. Similarly, the parties dispute the adequacy of Defendants’ RFA

                                  17   responses but neither supplies a “final proposed compromise” as required by Judge Ryu’s standing

                                  18   order. It is not clear, for example, whether the parties discussed amending the language of the

                                  19   requests to address Defendants’ concerns about ambiguity. Finally, Plaintiff asks the court to order

                                  20   Defendant Masai Ujiri to produce the security credential he was wearing at the time of the incident

                                  21   underlying this case but does not respond to Defendants’ representation that it is not possible to

                                  22   obtain the credential at this time because of COVID-19 restrictions. He also does not respond to

                                  23   Defendants’ offer to stipulate that another credential in Defendants’ possession is identical to the

                                  24   one that is currently unavailable.

                                  25          In sum, the issues raised in the joint discovery letter are not ripe for consideration at this

                                  26   time. The parties shall immediately meet and confer telephonically and attempt to resolve the issues

                                  27

                                  28
                                           Case 4:20-cv-00981-YGR Document 74 Filed 02/02/21 Page 2 of 2




                                   1   raised in the letter.1 Any remaining disputes on these issues must be submitted to the court by no

                                   2   later than February 16, 2021.          All further disputes must include each party’s final

                                   3   proposed compromise and comply with all other aspects of the court’s standing order.

                                   4
                                                                                                               ISTRIC
                                   5                                                                      TES D      TC
                                                                                                        TA




                                                                                                                               O
                                                                                                   S
                                   6




                                                                                                                                U
                                                                                                  ED




                                                                                                                                 RT
                                                                                                                       DERED




                                                                                              UNIT
                                                                                                               O OR
                                   7          IT IS SO ORDERED.
                                                                                                       IT IS S




                                                                                                                                       R NIA
                                   8   Dated: February 2, 2021

                                                                                                                            u
                                                                                                                   a M. Ry
                                   9                                                     ______________________________________




                                                                                              NO
                                                                                                            D o n n
                                                                                                     Judge




                                                                                                                                       FO
                                                                                                      Donna   M.  Ryu
                                  10




                                                                                               RT
                                                                                               United States Magistrate Judge




                                                                                                                                   LI
                                                                                                       ER



                                                                                                  H




                                                                                                                               A
                                  11
                                                                                                            N                      C
                                                                                                                D IS T IC T   OF
                                  12                                                                                  R
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27     The parties dispute whether they discussed all the issues addressed in the discovery letter during
                                       their last telephonic meet and confer. See id. at 2. This is further evidence that there have not been
                                  28   adequate efforts to compromise since the parties could have revisited any issues about which there
                                       was doubt prior to filing the letter.
                                                                                          2
